DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8-10, 14-16, 18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michalski (US 5,573,365).
Consider claim 1.  Michalski teaches an article-unloading apparatus comprising:  a bin (300, 700, 800) having an interior and a top opening bounded by a rim (defined by 302, 304, 306, and 308); a bag (200) for holding articles, the bag having a bottom in the interior of the bin (proximate 310) and an opposite top edge portion (proximate 405); a winch (400, 510) connected to the bag to raise and lower the bottom of the bag through the interior of the bin (see figs. 14 and 15).
Consider claim 6.  Michalski teaches that the bag comprises a flexible sheet (tarp 200) attached at the top edge portion to the rim of the bin and wherein the bottom of the bag is semi-rigid.
Consider claim 8.  Michalski teaches a tilter (702) connected to the bin to tilt the bin to a tilted position to discharge articles from the bag (see figs. 13-15).
Consider claim 9.  Michalski teaches that the winch raises the bottom of the bag while the bin is in the tilted position (see figs. 14 and 15).
Consider claim 10.  Michalski teaches a ramp (250) having a conveying surface extending from an upper end receiving articles from the tilted bin to a lower end to which the articles advance (see figs. 14 and 15).
Consider claim 14.  Michalski’s winch is capable of performing the recited functional language:  using stop-and-go motion to agitate articles in the bag by the stop-and-go motion of the bottom of the bag.  Please see MPEP 2114 regarding functional limitations in apparatus claims.
Consider claim 15.  Michalski teaches an article-unloading apparatus comprising:  a bin (300, 700, 800) having an interior and a top opening bounded by a rim (defined by 302, 304, 306, and 308); a bag (200) for holding articles in the interior of the bin; a winch (400, 510) connected to the bag to increase and decrease the volume of the bag in the interior of the bin (see figs. 14 and 15).
Consider claim 16.  Michalski teaches that the bag has a weighted bottom (weight of tarp 200).
Consider claim 18.  Michalski teaches that the bag comprises a flexible sheet (tarp 200) and has a semi-rigid bottom and a top edge portion attached to the rim of the bin.
Consider claim 20.  Michalski teaches a tilter (702) connected to the bin to tilt the bin to a tilted position to discharge articles from the bag (see figs. 13-15).
Consider claim 21.  Michalski teaches a ramp (250) having a conveying surface extending from an upper end receiving articles from the tilted bin to a lower end to which the articles advance (see figs. 14 and 15).
Allowable Subject Matter
Claims 2-5, 7, 11-13, 17, 19, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various container liners and container tilters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652